                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:17-CR-00164-RJC-DSC
USA                                         )
                                            )
    v.                                      )               ORDER
                                            )
JOHNATHAN MITCHELL                          )
GOODWIN (2)
                                            )

         THIS MATTER is before the Court upon motion of the defendant pro se for a

recommendation for early release from confinement. (Doc. No. 196).

         Title 18, United States Code, Section 3624(c) allows the Bureau of Prisons

(BOP) to place a prisoner in pre-release custody under conditions, including home

confinement, for the last portion of his sentence to prepare him for re-entry into the

community. The Second Chance Act of 2007, among other things, expanded the

allowable time period for pre-release custody from six to twelve months, but limits

the time in home confinement to six months. Pub. L. No. 110 199, § 251, 122 Stat.

657, 692-93 (2008). The Act clearly states that it does not alter the BOP’s authority

to designate the place of the prisoner’s imprisonment under 18 U.S.C. § 3621 and

prohibits a court from ordering that a sentence be served in a community

confinement facility. Id. The First Step Act of 2018, among other things, amended §

3624(c) by adding a sentence directing the BOP to place qualifying prisoners on

home confinement for the maximum amount of time permitted. § 602, Pub. L. 115-

135 (2018).




     Case 3:17-cr-00164-RJC-DSC Document 197 Filed 07/07/20 Page 1 of 2
       The defendant recognizes the BOP is ultimately responsible for placement in

home confinement, but asks the Court for a recommendation for release as soon as

he is eligible. (Doc. No. 196: Motion at 1). Although the Court appreciates the

defendant’s efforts to improve himself during confinement and his plans to work

and continue drug treatment after release, the Court declines to recommend his

early release because the BOP is in a better position to make the necessary

assessment.

        IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED.

       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

 Signed: July 6, 2020




                                           2

      Case 3:17-cr-00164-RJC-DSC Document 197 Filed 07/07/20 Page 2 of 2
